As filed with the Securities and Exchange Commission on November 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.1% Aerospace & Defense: 1.1% Rockwell Collins, Inc. $ Air Freight & Logistics: 8.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Beverages: 5.6% Pepsico, Inc. SABMiller Plc - ADR Biotechnology: 7.1% Celgene Corp.* Capital Markets: 4.9% Invesco Ltd. State Street Corp. Chemicals: 2.8% Praxair, Inc. Communications Equipment: 6.3% Cisco Systems, Inc.* F5 Networks, Inc.* Computers & Peripherals: 10.5% Apple, Inc.* NetApp, Inc.* Energy Equipment & Services: 3.6% Schlumberger Ltd. Food Products: 2.2% Nestle SA - ADR Health Care Equipment & Supplies: 10.4% Gen-Probe, Inc.* Intuitive Surgical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Hotels, Restaurants & Leisure: 2.9% McDonalds Corp. Household Products: 1.5% Colgate Palmolive Co. Industrial Conglomerates: 2.6% 3M Co. Internet & Catalog Retail: 6.2% Amazon Communications, Inc.* Priceline Communications, Inc.* Internet Software & Services: 4.9% Google, Inc.* IT Services: 4.7% Cognizant Technology Solutions Corp.* Multiline Retail: 3.5% Target Corp. Pharmaceuticals: 4.8% Allergan, Inc. Novo-Nordisk A/S - ADR Semiconductors & Semiconductor Equipment: 1.8% Altera Corp. Software: 2.7% Adobe Systems, Inc.* TOTAL COMMON STOCKS (Cost $12,332,882) SHORT TERM INVESTMENT - 1.7% Invesco - STIT Treasury Portfolio, 0.06%(1) TOTAL SHORT-TERM INVESTMENT (Cost $232,306) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $12,565,188) Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS - 100.0% $ * Non-income producing security (1) Seven-day yield as of September 30, 2010 ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at September 30, 2010 The DSM Large Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2010: Level 1 Level 2 Level 3 Common Stock $ - - Short-Term Investment - - Total Investments in Securities $ - - Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Robert M. Slotky Robert M. Slotky, President DateNovember 11, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) * /s/Robert M. Slotky Robert M. Slotky, President Date November 11, 2010 By (Signature and Title)* /s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date November 16, 2010 * Print the name and title of each signing officer under his or her signature. DSM Large Cap Growth Fund 9.30.10 N-Q
